Citation Nr: 1610485	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-43 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for left wrist carpal tunnel syndrome, including as secondary to the service-connected right wrist disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 




ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1991 to November 1991, and from July 1992 to January 1997. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in Houston, Texas, which denied both an increased rating for a right wrist disability and service connection for a left wrist disability. 

This case was previously before the Board in August 2015, where the Board remanded the issue on appeal for additional development, including a new left wrist carpal tunnel opinion.  The Board has reviewed the record and finds that the requested VA opinions have been obtained are adequate.  As such, an additional remand to comply with the August 2015 directives is not required.  Stegall v. West, 11 Vet. App. 268   (1998).

The Veteran testified from San Antonio, Texas, at a December 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not sustain a left wrist/hand injury or disease in service. 
 
2.  Symptoms of left wrist carpal tunnel syndrome were not chronic in service. 
 
 3.  Symptoms of left wrist carpal tunnel syndrome have not been continuous since service separation. 
 
 4.  Left wrist carpal tunnel syndrome was not manifest to a compensable degree within one year of separation from service.
 
 5.  The Veteran's current left wrist carpal tunnel syndrome is not related to active service. 
 
 6.  The Veteran's left wrist carpal tunnel syndrome is not causally related to or permanently worsened by any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for left wrist carpal tunnel syndrome, including as secondary to service-connected right wrist disability, have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In August 2007, VA issued a VCAA notice that informed the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The August 2007 VCAA notice was issued to the Veteran prior to the October 2007 rating decision; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

Regarding the duty to assist, the Veteran received VA examinations in October 2007 and March 2015, with a corresponding October 2015 addendum opinion as to whether the left wrist carpal tunnel syndrome was the result of service or had been caused or aggravated by service-connected right wrist disability.  The VA examination reports and addendum opinion are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports and addendum opinion reflect that the VA examiners reviewed the record, conducted the necessary testing, and answered all relevant questions.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of service connection for hearing loss.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Service Connection for Left Wrist Carpal Tunnel Syndrome

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Carpal tunnel syndrome may be considered an organic disease of the nervous system, which is a "chronic disease"  under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. § 3.310(c).  

As a lay person, the Veteran is competent to report any left wrist symptoms she has experienced at any given time; however, under the specific facts of this case that show no in-service injury or symptoms and no left wrist carpal tunnel symptoms for 10 years after service, the Veteran does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current left wrist carpal tunnel and active service.  Such an opinion as to causation of carpal tunnel syndrome relies primarily on medical knowledge of neurological disorders.  Such observations and testing are not amenable to observation by a lay person, and additionally involve understanding of complex processes of neurological disorders to diagnose and assess etiology.  The question of the etiology of such a complex disability as carpal tunnel syndrome, which involves the ruling in or out of multiple potential etiologies, is too complex to be addressed by a layperson.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is too medically complex for lay diagnosis); Kahana v. Shinseki, 24 Vet. App. 428, 439-440 (2011) (ACL injury is too medically complex for lay observation); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (observing that lay evidence is generally not competent to diagnose forms of cancer). 

The Veteran contends that the left wrist carpal tunnel syndrome, manifested by numbness and tingling of the left hand, was caused by overuse of her left hand, which was necessitated by an in-service assignment as a typist and symptoms of the service-connected right wrist disability.  At the December 2014 Travel Board hearing, the Veteran presented lay evidence of an in-service assignment as a typist.  During the hearing, the Veteran described specific symptoms she asserted were left wrist carpal tunnel syndrome, including tingling and numbness in the left wrist, as early as 1993.  See Board hearing transcript at 5.  The Veteran also advanced that the numbness and tingling in the left wrist may be a result of compensating for the service-connected right wrist disability by using the left hand more frequently.  See Board hearing transcript at 4. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left hand injury or disease in service, and that symptoms of left wrist carpal tunnel syndrome, to include reported numbness and tingling, were not chronic in service, or otherwise causally or etiologically related to service, were not continuous since service, and did not did not manifest to a compensable degree within one year of service separation.  At the November 1996 service separation examination, the Veteran was clinically evaluated as normal, and on the corresponding report of medical history, while reporting a right wrist cyst and joint pain proximately due to right knee patella femoral syndrome, did not report any left hand symptoms.  Further, at the October 2007 VA examination, the Veteran denied a history of a left wrist injury or trauma.  

The Board finds that the weight of the evidence is against a finding that symptoms of left wrist carpal tunnel syndrome were "chronic" in service.  The Board notes that the service treatment records appear complete, and that carpal tunnel syndrome is a condition that would have ordinarily been recorded during service; therefore the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, are of significant probative value.  See Kahana at 437; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to the left hand or wrist.  As discussed above, the Veteran was clinically evaluated as normal at the November 1996 service separation examination. 

The Board next finds that the weight of the evidence demonstrates that symptoms of left carpal tunnel syndrome have not been continuous since service separation in January 1997.  Post-service records show different histories at different times.  A June 2007 VA treatment note reflects the Veteran reported symptoms of left wrist carpal tunnel, including the hands falling asleep, began only two years prior.  A December 2007 VA treatment note reflects the Veteran reported bilateral hand tingling and hands falling asleep "on and off" for the past two years.  At the August 2008 VA examination, the Veteran reported that both a left wrist and left hand condition began two months prior.  At the June 2014 VA examination, the Veteran reported bilateral wrist weakness since right ganglion cystectomy in 1994.  As discussed above, at the December 2014 Travel Board hearing, the Veteran presented lay evidence of an in-service assignment as a typist.  During the hearing, the Veteran described specific symptoms of the left wrist carpal tunnel syndrome, including experiencing tingling and numbness in the left wrist as early as 1993.  See Board hearing transcript at 5.  As noted above, the Veteran did not report any left hand or wrist trouble or other left wrist symptoms in the November 1996 report of medical history.  A post-service VA treatment note from September 2004 reflects that the Veteran had not yet been diagnosed with left wrist carpal tunnel syndrome.  A subsequent VA record from August 2007 denotes a left wrist carpal tunnel diagnosis, indicating that the Veteran was not diagnosed with left wrist carpal tunnel until some 10 years after service separation.  

The Board finds the history given for treatment purposes, rather than compensation purposes, to be more probative than the more recent statements made many years after service separation and after the Veteran filed the claim for service connection.  For these reasons, the Board finds that the symptoms of left wrist carpal tunnel syndrome were not continuous after service separation.

The Board finds that the Veteran's more recent accounts of possible left wrist carpal tunnel syndrome symptoms during and since service to be contradictory, inconsistent with, and outweighed by, more contemporaneous evidence and post-service history of post-service onset of symptoms that were made for treatment purposes; therefore, the more recent assertions of symptoms during and since service are not credible.  The approximate dates of onset of symptoms as reported at various times by the Veteran are very inconsistent.  The Board cannot afford significant probative weight to such contradictory statements that go to the elements of the claim of in-service event and chronic and/or continuous symptoms.  

The contemporaneous service treatment records do not demonstrate the presence of left carpal tunnel syndrome during service, including no evidence of chronic symptoms of left hand numbness or tingling during service.  This is especially relevant because the Veteran did have complaints and a diagnosis of a right wrist cyst during active service, made for treatment purposes and made contemporaneous to service, but did not report any other left hand symptoms such as those now being claims as carpal tunnel syndrome (numbness and tingling).  Based on this evidence, the Board finds that the symptoms of the Veteran's left wrist carpal tunnel syndrome were not "chronic" during service or "continuous" since service.

Similarly, the Board also finds that the evidence does not show that the left wrist carpal tunnel syndrome manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation.  As previously discussed, the evidence of record demonstrates that the onset of left wrist carpal tunnel syndrome was approximately 10 years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

Regarding the theory of direct service connection, the Board finds that the left wrist carpal tunnel syndrome is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which a left wrist disorder could be related.  Service treatment records reflect no injury or disease to the left wrist, and at the October 2007 VA examination, the Veteran denied a history of a left wrist injury or trauma.  For these reasons, the Veteran's currently diagnosed left wrist carpal tunnel syndrome, which did not manifest until approximately 10 years after service, is not attributable to service.  

The Veteran testified before the undersigned, as discussed above, at a December 2014 Travel Board hearing to the effect that the left wrist carpal tunnel syndrome was caused by compensating for the service-connected right wrist disability by using the left hand more frequently.  This testimony suggests post-service onset of left wrist carpal tunnel syndrome over time.    

While the Veteran is competent to relate symptoms of carpal tunnel syndrome experienced at any time, under the specific facts of this case, which include no in-service injury or symptoms and no chronic or continuous symptoms until 10 years after service,  the Veteran is not competent to opine on whether there is a link between the current left wrist carpal tunnel and active service or to render a competent medical opinion regarding the cause of the medically complex disorder of left wrist carpal tunnel syndrome.  See Kahana, 24 Vet. App. at 437 (ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Medical principles relating to carpal tunnel syndrome, a neurological disorder, are not within the realm of common lay knowledge.  Moreover, it is not clear that the assertion of degree of overuse necessary to cause left wrist carpal tunnel syndrome began during service or thereafter.  The Board concludes that the Veteran's testimony was conclusory and not competent grounds on which to find that an event, injury, or disease occurred during service to which the current left wrist carpal tunnel syndrome may be related.  For these reasons, the Board concludes that service connection is not warranted on a direct basis.  

Finally, the Board has considered whether service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.  The Veteran's main contention is that the left wrist carpal tunnel syndrome is due to the service-connected right wrist disability. 

Service connection was granted for a right wrist disability in a January 2004 rating decision.  The remaining question in this case is whether the left wrist carpal tunnel syndrome was caused or aggravated by the right wrist carpal tunnel syndrome. 
38 C.F.R. § 3.310(a).

During the RO's development of this claim, the Veteran was evaluated at October 2007 and March 2015 VA examinations.  As discussed above, the Board's August 2015 remand found the October 2007 and March 2015 VA medical opinions were inadequate for failing to provide adequate direct and secondary service connection opinions.  

The October 2015 VA addendum opinion reflects that the VA examiner opined that it is less likely than not that the Veteran's left wrist carpal tunnel syndrome was cased or aggravated by the right wrist disability.  The VA examiner reasoned that there was no pathophysiology to support the condition of status post excision right ganglion cyst and arthritis (the right wrist disability) with left wrist carpal tunnel syndrome.  The VA examiner also reasoned that, upon review of the Veteran's VA treatment records, there was no entry to the effect that the right wrist disability caused or aggravated the left wrist carpal tunnel syndrome.  The October 2015 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner reviewed the claims file and fully articulated the opinions and rationale.  For these reasons, service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310.

The Board has determined that service connection is not warranted on presumptive, direct, and secondary bases.  There is no remaining theory of entitlement which might result in an award of service connection.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection 

for left wrist carpal tunnel syndrome, including as secondary to service-connected right wrist disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for left carpal tunnel syndrome, including as secondary to service-connected right wrist disability, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


